     2:18-cv-01653-RMG          Date Filed 11/14/19        Entry Number 62         Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

MICFO, LLC,                                      )      Civil Action No. 2:18-cv-01653-DCN
                                                 )
                                    Plaintiff,   )
                                                 )
                vs.                              )
                                                 )
Erinn Larkin and Victoria Latham,                )      SUGGESTION OF BANKRUPTCY
                                                 )
                                Defendants.      )
                                                 )
Erinn Larkin,                                    )
                                                 )
                       Third-Party Plaintiff,    )
                                                 )
                vs.                              )
                                                 )
Amir Golestan, individually,                     )
                                                 )
                      Third-Party Defendant.     )

       YOU WILL PLEASE TAKE NOTICE that the Third-Party Defendant, Amir Golestan
filed a Chapter 11 Bankruptcy Petition in the United States Bankruptcy Court, District of South
Carolina on October 28, 2019 as Bankruptcy Case Number 19-05657.

                                   NELSON MULLINS RILEY & SCARBOROUGH LLP

                                   By: /s/ Merritt G. Abney
                                       Merritt G. Abney (Federal Bar No. 9413)
                                        E-Mail: merritt.abney@nelsonmullins.com
                                        John C. McElwaine (Federal Bar No. 6710)
                                        E-Mail: john.mcelwaine@nelsonmullins.com
                                        M. Kathleen McTighe Mellen (Federal Bar No. 11652)
                                        E-Mail: katie.mellen@nelsonmullins.com
                                        151 Meeting Street / Sixth Floor
                                        Post Office Box 1806 (29402-1806)
                                        Charleston, SC 29401-2239
                                        (843) 853-5200

                                      Attorneys for Micfo, LLC and Amir Golestan

Charleston, South Carolina
November 14, 2019
